NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 14 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 13-50476

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00210-DSF-1

 v.
                                                 MEMORANDUM*
PRINCE MARTIN MAYELE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                       Argued and Submitted August 6, 2015
                               Pasadena, California

Before: SILVERMAN, SACK**, and WARDLAW, Circuit Judges.

      Prince Martin Mayele appeals the judgment and sentence of the district court

following the entry of his guilty plea for engaging in mail and wire fraud. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
      Mayele entered into his guilty plea voluntarily and intelligently. See United

States v. Delgado-Ramos, 635 F.3d 1237, 1239 (9th Cir. 2011). The lack of a

Lingala interpreter at Mayele’s proceedings did not render his guilty plea

involuntary or unintelligent. At his change of plea, sentencing, and restitution

hearings, Mayele demonstrated his ability to comprehend and communicate

fluently in English. See Forrens v. United States, 504 F.2d 65 (9th Cir. 1974); see

also United States v. Bigman, 906 F.2d 392, 394 n.1 (9th Cir. 1990). At his change

of plea hearing in particular, Mayele explicitly confirmed his ability to understand

the proceedings when asked by the district court. Mayele confirmed, inter alia,

that he understood his rights; that counsel had read and discussed the plea

agreement with him; that he understood the terms of the plea agreement; that he

was pleading guilty of his own free will; and that he did not need additional time to

discuss his rights with counsel. At each of his hearings, Mayele was consistently

responsive to the court’s queries, offering detailed answers which evinced an

advanced proficiency in the English language.

      At the June 11, 2012 scheduling conference, Mayele, his counsel, and the

district judge agreed that Mayele spoke English “very well,” such that no

interpreter was required at that hearing. Counsel stated that day that an interpreter




                                          2
would be required if the case proceeded to trial, and the district court left it to

counsel to inform the court if an interpreter was required for any subsequent

proceedings. The district court never made a finding that an interpreter was

required pursuant to 28 U.S.C. § 1827(d)(1). Therefore, the district court was not

required to have an interpreter present at Mayele’s proceedings. And, neither

counsel nor Mayele requested an interpreter at any of his subsequent hearings. Nor

was there any indication that Mayele could not follow the proceedings, or that he

needed any assistance in order to understand and communicate fluently with the

district court. The issue of Mayele’s purported need for a Lingala interpreter was

not raised again until Mayele’s pro se motions following sentencing.

      AFFIRMED.




                                            3